UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A/A (Amendment No. 1) FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 ALLIANCE FIBER OPTIC PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware77-0554122 (State of incorporation (I.R.S. Employer or organization)Identification No.) 275 Gibraltar Drive, Sunnyvale California94085 (Address of principal executive offices) (Zip Code) If this Form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this Form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. þ Securities Act of 1933 registration statement file number to which this form relates:N/A Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which so registered each class is registered Series A Participating Preferred Stock Purchase Rights
